Citation Nr: 1139314	
Decision Date: 10/24/11    Archive Date: 11/07/11

DOCKET NO.  08-13 146A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a bilateral foot condition, to include residuals to cold injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel


INTRODUCTION

The Appellant had active military service from July 1981 to October 1981 and various periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) from June 1981 to April 1984.  In particular the Appellant was on ACDUTRA from January 1983 to February 1983.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to service connection for a bilateral foot condition, to include residuals to a cold injury.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a), (d) (2010); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  The Board notes that only service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  National Guard service generally includes periods of ACDUTRA and/or INACDUTRA.  Basically, this refers to the two weeks of annual training that each National Guardsman must perform each year or in some cases, an initial period of training.  ACDUTRA includes full-time duty with the Army National Guard of any State under sections 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  See 38 U.S.C.A. § 101(22)(C); 38 C.F.R. § 3.6(c) (2010).  INACDUTRA includes service with the Army National Guard of any State (other than full-time duty) under section 316, 502, 503, 504, or 505 of title 32, or the prior corresponding provisions of law.  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the Appellant had a chronic disorder in service, and that the Appellant still has such a disorder.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See Savage, 10 Vet. App. at 495.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  See 38 C.F.R. § 3.303(b) (2010).  If the disorder is not chronic, it may still be service connected if it is observed in service or an applicable presumptive period, continuity of symptomatology is demonstrated thereafter, and competent evidence relates the present disorder to that symptomatology.  Id.  Again, whether medical evidence or lay evidence is sufficient to relate the current disorder to the in-service symptomatology depends on the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in-service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).

The Appellant contends that he should be service connected for his bilateral foot condition because he had frostbite while serving on ACDUTRA in January 1983.  The Appellant's service treatment records indicated that the Appellant, during cold weather field training, complained of numbness to the feet and was sent to a medic for examination.  The records further indicated that the Appellant presented with numbness initially that turned to burning upon return of sensation with blanching of the toes and heels.  The Appellant was diagnosed with moderate to severe frostbite of the feet.  The Appellant, as a lay person, is competent to attest to the fact that he was exposed to extremely cold temperatures.  Thus, in this instance, lay evidence is sufficient to show the occurrence of an in-service incident.  Additionally the record provides objective evidence that the Appellant was diagnosed with frostbite during a period of ACDUTRA.  

Treatment records associated with the Appellant's claim for Social Security Administration (SSA) benefits indicated that the Appellant is currently diagnosed with joint pain and polyarthralgias by history, with etiology undetermined.  See Disability Examinations dated March 1999 and October 2000.  In a July 2002 mental evaluation examination the Appellant stated that his feet would swell and that he had discoloration of his toes.  Finally the record provided statements in support that indicated that the Appellant experienced constant pain in his feet.  

In considering all of the above, the Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Appellant's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In light of the "low threshold" announced in McLendon, and as there is evidence of an in-service incident, (i.e. treatment for and diagnosis of frostbite) and current lay evidence that the Appellant suffers from bilateral foot problems to include discoloration of his toes, swelling, and pain, the Board finds that the Appellant should be afforded a compensation and pension (C & P) examination to determine, generally, a specific diagnosis as well as the etiology of any bilateral foot disorder, and specifically whether any bilateral foot disorder can be determined to be related to exposure to extremely cold temperatures which resulted in a diagnosis of frostbite.  Additionally, the Board notes that with regard to the issue of cold injury residuals, it is necessary to provide a VA CIP (cold injury protocol) evaluation and examination.

Accordingly, the case is REMANDED for the following action:

1. The Appellant should be afforded an appropriate VA examination to determine the existence and etiology of any bilateral foot disorder.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail.  Specifically, a VA CIP (cold injury protocol) evaluation and examination should be provided.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  

The examiner should address whether or not any bilateral foot disorder is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), related to the Appellant's military service.  

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2. After any additional notification and/or development that the RO deems necessary is undertaken, the Appellant's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Appellant and his representative should be provided with a supplemental statement of the case (SSOC) that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Appellant and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


